Title: To Thomas Jefferson from Pseudonym: "Your Sincere Friend", 13 July 1808
From: Pseudonym: “Your Sincere Friend”
To: Jefferson, Thomas


                  
                     My Dear friend 
                     
                     Newyork 13 July. 1808
                  
                  I beg leave to enclose you Some N. papers, by which you will observe the spirit of the times here, the apprehention of a war with England has made a great change in our friends, many are in strong apposition to the good Cause and our most Spirited & favored Paper has turned against us and should a War with England take place, no Person can tell where the Evil Will End. A man of information, & respectability from the Eastward, now in Town, has said, that the People there are resilutely opposed to a War with the above power, and a Certain Genl. has at his Command from 8 to 10 Thousand Men, ready to march at a moments warning.l The intention is in case of War with Engld. to march to Washington You I am told will be the first object of their Vengeance—many thousands I fear will join them in this state, the very Idea of War has effected a most surprising change here, and many hundred of our former best friends, now execreate you openly—use our endeavor my good friend to avert a War with England & beseech you, it will ruin the Country, and destroy our Cause  forever, a War with France wd. be much more Popular, and would rather benefit then injure our politicks but War with either should be avoided if possible—Private nocturnal meetings are frequent here, the event in case of War will be mischie[f] as Considerable Correspondence is Carried on between this & the Eastern States. I shall conceal my Name for the present, you shall know it in due time, in the interim beleive me a staunch Republican and
                  
                     Your Sincere Friend 
                     
                  
                  
                     I have Just seen a Man from Portland, who informs that they are in great confusion there, the populace have rose, and arrested the Law, Independent Company’s are forming to march to the Westward
                  
               